             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ROBERT SHIRLEY,                              )
                                             )
                     Petitioner,             )
vs.                                          )          NO. CIV-19-0190-HE
                                             )
JUDGE LORI M. WALKLEY,                       )
                                             )
                     Respondent.             )

                                         ORDER

       Petitioner Robert Shirley filed a habeas petition pursuant to 28 U.S.C. § 2241

alleging that the state district court and Oklahoma Court of Criminal Appeals incorrectly

interpreted state law regarding his sentencing. Pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C), the matter was referred to Magistrate Judge Suzanne Mitchell for initial proceedings.

Judge Mitchell has issued a Report and Recommendation recommending that the court

dismiss the petition for failure to state a claim under § 2241. Petitioner has responded to

the Report requesting that his petition be dismissed without prejudice.

       Having failed to object to the Report, petitioner has waived his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). The Report and Recommendation [Doc. # 13] is ADOPTED. The

petition is DISMISSED without prejudice. Petitioner’s Motion to Dismiss [Doc. # 20] is

STRICKEN as moot.
IT IS SO ORDERED.

Dated this 12th day of June, 2019.




                                     2
